DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “adjustment means” in each of claims 3-5, “moveable coupling means” in claim 8 and “adjustment means” in claims 17-19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 recites the limitation "the pin" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claims 10 recites the limitation "the half-spoons" in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Millard (US 4151837) in view of Rosenberg (US 20080319270) and further in view of Karlin (US 3509873).

Millard does not teach the tongue depressor blade further comprising a spoon-shaped element that is longitudinally slidable with respect to the tongue spatula so as to extend the length of the tongue depressor blade, the spoon-shaped element being constituted by two elongate elements that are movable so as to vary the width of the tongue depressor blade from a minimum width, which is such as to enable passage of the tongue depressor blade between the lower molars, to a maximum width, which is such as to enable them to embrace the entire tongue base region. 
Rosenberg, also drawn to mouth gags, teaches a tongue depressor blade (50) comprising a spoon-shaped element (e.g. curved wings 120 and 80, see para. 91 and 

    PNG
    media_image1.png
    728
    1347
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify or replace the tongue depressor blade of Millard with a tongue depressor blade further comprising a spoon-shaped element, the spoon-shaped element being constituted by two elongate elements that are movable so as to vary the width of the tongue depressor blade from a minimum width, which is such as to 
The combination of Millard, as modified by Rosenberg, teaches a tongue depressor blade with spoon-shaped elements that are laterally moveable relative to a tongue spatula (via slot and pin connector/connection) but does not teach a spoon-shaped element that is longitudinally slidable with respect to the tongue spatula so as to extend the length of the tongue depressor blade.
Karlin, also drawn to the field of surgical retraction, teaches a connector/connection between two retraction elements (blades 3, 6) with a combination of slots (13, 14) used with a pin (12) in order to accommodate both longitudinal and lateral relative slidable adjustment between two retraction elements, thereby providing the desired spatial relationship between these elements to account for any anatomical considerations (see col. 1 lines 13-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connection between the tongue spatula and the spoon-shaped element of Millard, as modified by Rosenberg, such that a spoon-shaped element that is longitudinally slidable with respect to the tongue spatula so as to extend the length of the tongue depressor blade, in view of Karlin, in order to accommodate both longitudinal and lateral relative slidable adjustment between the tongue spatula 
As for claim 2, Millard, as modified by Rosenberg and Karlin, further teaches the mouth gag according to claim 1, comprising two maxillary crossmembers (84, 84 see fig. 14 above) and two upper arms (85, 85), each arm being movably connected (via 84d) to one of the two maxillary crossmembers (see fig. 14 above). 
As for claim 3, Millard, as modified by Rosenberg and Karlin, further teaches the mouth gag according to claim 1, wherein the frame comprises adjustment means (e.g. 33, 32b, 32c) for adjusting the length of the maxillary crossmember (see col. 8 lines 12-27). 
As for claim 4, Millard, as modified by Rosenberg and Karlin, further teaches the mouth gag according to claim 2, wherein the frame comprises adjustment means (74, 74a) for adjusting the two upper arms, said means being such as to allow the two upper arms to rotate about the longitudinal axis of the respective maxillary crossmember and/or to change the length thereof (see col. 8 lines 12-27). 
As for claim 5, Millard, as modified by Rosenberg and Karlin, further teaches the mouth gag according to claim 1, wherein the frame comprises adjustment means (74, 74a) for adjusting the length and the rotation of the two uprights with respect to the longitudinal axis of the two uprights (see col. 8 lines 12-27). 
As for claim 7, Millard, as modified by Rosenberg and Karlin, further teaches the mouth gag according to claim 1, wherein each arm has a curved area (e.g. hook, 85c, 85d) suitable for passing over the canines and for ensuring that the end of each arm rests laterally on the upper premolars and molars. 

Millard does not teach the tongue depressor blade further comprising a spoon-shaped element that is longitudinally slidable with respect to the tongue spatula so as to extend the length of the tongue depressor blade, the spoon-shaped element being constituted by two elongate elements that are movable so as to vary the width of the tongue depressor blade from a minimum width, which is such as to enable passage of the tongue depressor blade between the lower molars, to a maximum width, which is such as to enable them to embrace the entire tongue base region; and wherein the tongue spatula comprises movable coupling means for coupling with the spoon-shaped element. 


    PNG
    media_image1.png
    728
    1347
    media_image1.png
    Greyscale


The combination of Millard, as modified by Rosenberg, teaches a tongue depressor blade with spoon-shaped elements that are laterally moveable relative to a tongue spatula (via slot and pin connector/connection) but does not teach a spoon-shaped element that is longitudinally slidable with respect to the tongue spatula so as to extend the length of the tongue depressor blade.
Karlin, also drawn to the field of surgical retraction, teaches a connector/connection between two retraction elements (blades 3, 6) with a combination of slots (13, 14) used with a pin (12) in order to accommodate both longitudinal and lateral relative slidable adjustment between two retraction elements, thereby providing the desired spatial relationship between these elements to account for any anatomical considerations (see col. 1 lines 13-17).

With respect to claim 12, Millard teaches a mouth gag (70, see fig. 14 below) for exposing the palatal and oropharyngeal region of a patient, comprising: a frame (e.g. combination of elements 85, 84, 32, 71, see fig. 14 below) suitable for being arranged in use around the mouth of the patient and being of a size that is larger than the maximum aperture of the mouth (see fig. 14 below and the abstract, note that all of the adjustment mechanisms will allow this device to perform this function), the frame comprising: a mandibular crossmember (71, see fig. 14 below), a maxillary crossmember (84, see fig. 14 below), two uprights (32, see fig. 14 below) that connect the mandibular crossmember to the maxillary crossmember (see fig. 14 below), an upper arm (85) that is suitable for resting on the upper molars when in use (see col. 8 lines 39-54); a tongue depressor blade (76) that is insertable in the oral cavity of the patient and that is movable with respect to the frame (see col. 7 lines 45-60), the tongue depressor blade comprising: a tongue spatula (78) configured to depress the patient's tongue against the mandibular floor (see col. 7 lines 30-35).

Rosenberg, also drawn to mouth gags, teaches a tongue depressor blade (50) comprising a spoon-shaped element (e.g. curved wings 120 and 80, see para. 91 and fig. 8, 11, 12 and note that fig. 11 in particular demonstrates a spoon-shaped element), the spoon-shaped element being constituted by two elongate elements (e.g. wings 120 with respective members 80, see para. 91) that are movable so as to vary the width of the tongue depressor blade from a minimum width (see para. 49), which is such as to enable passage of the tongue depressor blade between the lower molars, to a maximum width, which is such as to enable them to embrace the entire tongue base region (see para. 49, 98); and wherein the tongue spatula comprises two lateral guides (to receive pins) suitable for sliding the two elongate elements longitudinally (see para. 49, fig. 12 below) in order to allow the surgeon to adjustably provide the desired coverage the entire tongue due to anatomical consideration or to account for any swelling of the tongue that occurs during the procedure (see para. 10, 49).

    PNG
    media_image1.png
    728
    1347
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify or replace the tongue depressor blade of Millard with a tongue depressor blade further comprising a spoon-shaped element, the spoon-shaped element being constituted by two elongate elements that are movable so as to vary the width of the tongue depressor blade from a minimum width, which is such as to enable passage of the tongue depressor blade between the lower molars, to a maximum width, which is such as to enable them to embrace the entire tongue base region; and wherein the tongue spatula comprises two lateral guides suitable for sliding the two elongate elements longitudinally, in view of Rosenberg, in order to allow the surgeon to adjustably provide the desired coverage the entire tongue due to anatomical consideration or to account for any swelling of the tongue that occurs during the procedure.
The combination of Millard, as modified by Rosenberg, teaches a tongue depressor blade with spoon-shaped elements that are laterally moveable relative to a 
Karlin, also drawn to the field of surgical retraction, teaches a connector/connection between two retraction elements (blades 3, 6) with a combination of slots (13, 14) used with a pin (12) in order to accommodate both longitudinal and lateral relative slidable adjustment between two retraction elements, thereby providing the desired spatial relationship between these elements to account for any anatomical considerations (see col. 1 lines 13-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connection between the tongue spatula and the spoon-shaped element of Millard, as modified by Rosenberg, such that a spoon-shaped element that is longitudinally slidable with respect to the tongue spatula so as to extend the length of the tongue depressor blade, in view of Karlin, in order to accommodate both longitudinal and lateral relative slidable adjustment between the tongue spatula and spoon-shaped element, thereby providing the desired spatial relationship between these elements to account for any anatomical considerations.
As for claim 14, Millard, as modified by Rosenberg and Karlin, further teaches the mouth gag according to claim 1, wherein the tongue spatula comprises a grip (77) that is substantially perpendicular to the spatula and the grip proves to be slidable in a housing (72) fixed on the mandibular crossmember (see fig. 14 above, also refer t fig. 4 for an example of a view showing “substantially perpendicular”). 

With respect to claim 16, Millard teaches a method for exposing the palatal and oropharyngeal region of a patient (see abstract), comprising the steps of: providing a mouth gag (70) comprising: a frame (see fig. 14 below) of a size that is larger than the maximum aperture of the mouth of the patient (see fig. 14 below), the frame comprising: a mandibular crossmember (71), a maxillary crossmember (84), two uprights (32, 32) that connect the mandibular crossmember to the maxillary crossmember (see fig. 14 below), and an upper arm (85); a tongue depressor blade (76) comprising a tongue spatula (78); arranging the frame of the mouth gag around the mouth of the patient (see col. 8 line 66- col. 9 line 28); resting the upper arm on the upper molars of the patient (see col. 8 lines 39-54); inserting the tongue depressor blade of the mouth gag in the oral cavity of the patient (see col. 8 lines 66-68), and longitudinally moving the tongue depressor blade with respect to the frame (see col. 8 lines 55-65).
Millard does not teach a spoon-shaped element that is longitudinally slidable with respect to the tongue spatula so as to extend the length of the tongue depressor blade, the spoon-shaped element being constituted by two elongate elements that are movable so as to vary the width of the tongue depressor blade from a minimum width, which is such as to enable passage of the tongue depressor blade between the lower molars, to a maximum width, which is such as to enable them to embrace the entire 
Rosenberg, also drawn to mouth gags, teaches a tongue depressor blade (50) comprising a spoon-shaped element (e.g. curved wings 120 and 80, see para. 91 and fig. 8, 11, 12 and note that fig. 11 in particular demonstrates a spoon-shaped element), the spoon-shaped element being constituted by two elongate elements (e.g. wings 120 with respective members 80, see para. 91) that are movable so as to vary the width of the tongue depressor blade from a minimum width (see para. 49) increasing the width of the tongue depressor blade after the tongue depressor blade has passed between the lower molars (see para. 49); depressing the patient's tongue against the oral floor with the tongue spatula of said tongue depressor blade (see para. 49), and simultaneously completely embracing the tongue base region with the spoon shaped element so as to expose the palatal and oropharyngeal region of the patient (see para. 49) in order to allow the surgeon to adjustably provide the desired coverage the entire tongue due to anatomical consideration or to account for any swelling of the tongue that occurs during the procedure (see para. 10, 49).


    PNG
    media_image1.png
    728
    1347
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify or replace the tongue depressor blade of Millard with a tongue depressor blade further comprising a spoon-shaped element, the spoon-shaped element being constituted by two elongate elements that are movable so as to vary the width of the tongue depressor blade from a minimum width, which is such as to enable passage of the tongue depressor blade between the lower molars, to a maximum width, which is such as to enable them to embrace the entire tongue base region; increasing the width of the tongue depressor blade after the tongue depressor blade has passed between the lower molars; depressing the patient's tongue against the oral floor with the tongue spatula of said tongue depressor blade, and simultaneously completely embracing the tongue base region with the spoon shaped element so as to expose the palatal and oropharyngeal region of the patient, in view of Rosenberg, in order to allow the surgeon to adjustably provide the desired coverage the 
The combination of Millard, as modified by Rosenberg, teaches a tongue depressor blade with spoon-shaped elements that are laterally moveable relative to a tongue spatula (via slot and pin connector/connection) but does not teach a spoon-shaped element that is longitudinally slidable with respect to the tongue spatula so as to extend the length of the tongue depressor blade.
Karlin, also drawn to the field of surgical retraction, teaches a connector/connection between two retraction elements (blades 3, 6) with a combination of slots (13, 14) used with a pin (12) in order to accommodate both longitudinal and lateral relative slidable adjustment between two retraction elements, thereby providing the desired spatial relationship between these elements to account for any anatomical considerations (see col. 1 lines 13-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connection between the tongue spatula and the spoon-shaped element of Millard, as modified by Rosenberg, such that a spoon-shaped element that is longitudinally slidable with respect to the tongue spatula so as to extend the length of the tongue depressor blade, in view of Karlin, in order to accommodate both longitudinal and lateral relative slidable adjustment between the tongue spatula and spoon-shaped element, thereby providing the desired spatial relationship between these elements to account for any anatomical considerations.

As for claim 18, Millard, as modified by Rosenberg and Karlin, further teaches the method according to claim 17, further comprising adjusting two upper arms (85, 85), each arm being movably connected to one of the two maxillary crossmembers, by allowing the two upper arms to rotate about the longitudinal axis of the respective maxillary crossmember and/or to change the length thereof (see fig. 14 above and also fig. 19). 
As for claim 19, Millard, as modified by Rosenberg and Karlin, further teaches the method according to claim 17, further comprising adjusting the length and the rotation of the two uprights with respect to the longitudinal axis of the two uprights (see col. 1 lines 54-67). 

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Millard (US 4151837), Rosenberg (US 20080319270) and Karlin (US 3509873), as applied to claims 1 and 16 above, in view of Castro (US 20160287224).
As for claim 6, Millard, as modified by Rosenberg and Karlin, does not appear to teach wherein the tongue spatula proves to be rotatable in a superior/inferior direction with respect to the frame so as to make it possible to regulate the direction of the downward push on the anterior part of the tongue. 
Castro, also drawn to mouth gags, teaches wherein a tongue spatula proves to be rotatable in a superior/inferior direction with respect to the frame so as to make it 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millard, as modified by Rosenberg and Karlin, wherein the tongue spatula proves to be rotatable in a superior/inferior direction with respect to the frame so as to make it possible to regulate the direction of the downward push on the anterior part of the tongue, in view of Castro, in order to support articulation of the tongue depressor blade in at least three degrees of freedom and allowing stabilization of the mouth during a medical procedure.
As for claim 20, Millard, as modified by Rosenberg and Karlin, does not appear to teach further comprising regulating the direction of the downward push of the tongue spatula on the anterior part of the tongue, by rotating it in a superior/inferior direction with respect to the frame.
Castro, also drawn to mouth gags, teaches wherein a tongue spatula proves to be rotatable in a superior/inferior direction with respect to the frame so as to make it possible to regulate the direction of the downward push on the anterior part of the tongue (see fig. 1c and also para. 210 and abstract) in order to support articulation of the tongue depressor blade in at least three degrees of freedom and allowing stabilization of the mouth during a medical procedure (see para. 40, 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of using Millard, as modified by .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the assembly including wherein the two elongate elements are hinged to a pin so as to enable transverse movement in the transverse plane, as set forth in claim 9.

The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the assembly including wherein the tongue spatula comprises a longitudinal groove within which the pin of the half-spoons can slide, as set forth in claims 10-11.

The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the assembly including wherein the two elongate elements .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2374863 (see fig. 2 and note elements 2, 6 and 7).


If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
/ELLEN C HAMMOND/           Primary Examiner, Art Unit 3773